Citation Nr: 0921369	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel





INTRODUCTION

The Veteran had active service from May 2002 to October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Although the Veteran initially requested a Board hearing, she 
cancelled her request in May 2009.


FINDING OF FACT

A chronic bilateral knee disorder did not originate in 
service, and is not otherwise etiologically related to 
service.


CONCLUSION OF LAW

Bilateral knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in July 2005 and December 2006 
correspondences.  The latter correspondence included notice 
concerning the initial disability rating and effective date 
to be assigned in the event service connection is granted for 
her claimed disorder.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The claim was readjudicated in a 
December 2006 statement of the case and June 2007 
supplementary statement of the case.

The Board consequently finds that there is no cognizable 
notice deficiency in this case.  The July 2005 and December 
2006 notice letters collectively provided 38 U.S.C.A. § 
5103(a)-compliant notice, and any timing deficiency has been 
cured by the issuance of a December 2006 statement of the 
case, obviating any need to address whether the Veteran was 
prejudiced by a notice error.  Based on the procedural 
history of this case, the Board concludes that VA has 
complied with any duty to notify obligations set forth in 38 
U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A. 

The record shows that the Veteran was examined by VA in April 
2007 for the specific purpose of determining the etiology of 
her right and left knee disorders.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The Veteran's service entrance examination was negative for 
any findings or complaints pertaining to the right or left 
knee.

The service treatment records (STRs) indicate that the 
Veteran was treated for a lateral meniscal contusion in June 
2002, a result of twisting her left knee while walking.  The 
Veteran's knee was negative for effusion, swelling, 
deformity, erythema, or warmth.  She had full range of motion 
with pain on varus movement.  The Veteran was put on limited 
duty for 5 days.  In June 2003 she was treated for bilateral 
knee pain with basic training as the claimed etiology.  The 
Veteran indicated that she felt pain deep in her left knee 
while running and climbing.  Her patellar tendon was tender 
but negative for swelling and effusion.  The Veteran was 
prescribed a rehabilitation routine.  In September 2003 the 
Veteran complained of knee pain while participating in the 
"hop and squat."  It was noted that her knees were negative 
for effusion and that she had good quadriceps tone.  The 
clinician diagnosed her with bilateral patellofemoral 
syndrome and recommended that she participate in an alternate 
physical training routine.  

The Veteran was afforded a VA examination in April 2007.  The 
Veteran complained of bilateral knee pain, consisting of 
sharp pain on a daily basis.  The examiner reviewed the 
Veteran's claim file for pertinent medical history relevant 
to her complaint of bilateral knee pain.  She stated that her 
pain began during basic training in 2002.  She also reported 
that associated swelling occurred while walking and that 
prolonged periods of activity result in locking of the knees.  
The Veteran noted that physical therapy improved her knee.

Physical examination showed that she had a normal gait and 
that there was no swelling, erythema, or tenderness.  The 
examiner opined that there was no functional impairment 
secondary to the Veteran's left knee pain during flare-ups.  
Furthermore, he noted that both knees were stable; Anterior 
and posterior Drawer, Lachman, and varus/valgus stress tests 
were negative.  She was able to toe-heel walk without 
difficulty.  X-rays of the knees indicated that there was 
mild narrowing of the medial compartments on weight bearing 
view.  No significant bony or soft tissue abnormalities or 
significant arthopathy were noted.  MRI results for both 
knees showed no ligamentous tear and were negative for 
bilateral patellofemoral syndrome with left medial cruciate 
ligament injury.  The examiner concluded that the Veteran had 
no current bilateral patellofemoral syndrome or left medial 
cruciate ligament injury.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The STRs indicate that the Veteran sought treatment for knee 
pain on 3 separate occasions from 2002 to 2003.  Further, as 
a result of her knee pain, the Veteran was excused from 
mandatory physical training, allowed modified physical 
training and assigned to a rehabilitation facility.  Her STRs 
indicate that she was diagnosed with a lateral medial 
contusion in June 2002 and a September 2003 diagnostic 
assessment indicated bilateral patellofemoral syndrome.  

The VA examination conducted in April 2007 concluded the 
opposite.  The examiner conducted an exhaustive and 
meticulous examination, employing methods and tests not 
previously availed upon by prior examiners.  These methods 
consisted of several range-of-motion tests, MRI and X-ray 
diagnostic analyses, and a review of the Veteran's medical 
history.  A narrowing of the medial compartments on weight 
bearing view was found, but neither the radiologist nor the 
examiner diagnosed a knee disorder associated with the 
findings.  Most significantly, the examiner found no 
functional limitations due to the Veteran's claimed pain.  
Both knees were stable and there was no noted lateral 
subluxation.  The examiner found that the Veteran did not 
suffer from bilateral patellofemoral syndrome with left 
medial cruciate ligament injury, and did not suggest the 
presence of any other right and/or left knee disorder.  Nor 
do the post-service treatment records suggest the presence of 
a right and/or left knee disorder.

The Board acknowledges that the Veteran is competent to 
report noticing symptoms relating to the use of her knees.  
The U.S. Court of Appeals for the Federal Circuit has also 
held that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board 
finds, however, that bilateral knee disability is not a 
medical condition subject to identification by a layperson.  
The Board notes in this regard that in Jandreau, the Federal 
Circuit used a broken leg as an example of a medical 
condition capable of lay identification.  Whether symptoms 
including swelling, locking and pain associated with physical 
activity constitute knee disability is, in the Board's 
opinion, a medical question.  The Board notes that this is 
supported by the April 2007 examination opinion which notes 
that certain symptoms claimed by the Veteran in fact do not 
support a bilateral knee disability diagnosis.  Moreover, 
even if bilateral knee disability was a medical condition 
subject to lay identification, the Board finds that the 
opinion of the April 2007 VA examiner is of far greater 
probative value than the lay diagnosis offered by the 
Veteran.   

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, in the absence of competent proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353, 1330-33 (Fed. 
Cir. 1998).

Given that there is no competent evidence of a current 
bilateral knee disability, the Board finds that the 
preponderance of the evidence is against the claim.  The 
claim for service connection for bilateral knee disability is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for bilateral knee disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


